
	
		II
		110th CONGRESS
		1st Session
		S. 2467
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Social Security Act, the Federal Food, Drug,
		  and Cosmetic Act, and the Public Health Service Act to ensure a sufficient
		  supply of vaccines, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vaccine Shortage Preparedness Act of
			 2008.
		2.Sales from
			 6-month supplySection
			 1928(d)(6) of the Social Security Act (42 U.S.C. 1396s(d)(6)) is amended by
			 inserting before the last sentence the following: The Secretary may sell
			 such quantities of vaccines from such supply to public health departments or
			 back to the vaccine manufacturers as the Secretary determines appropriate.
			 Proceeds received from such sales shall be available to the Secretary only for
			 the purposes of procuring pediatric vaccine stockpiles under this section and
			 shall remain available until expended..
		3.One-year notice on
			 discontinuing manufacture of vaccineSubchapter A of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting
			 after section 506C the following section:
			
				506D.Discontinuance
				of vaccine
					(a)In
				general
						(1)Notice to
				secretaryA manufacturer of a vaccine approved by the Secretary
				shall notify the Secretary of a discontinuance of the manufacture of the
				vaccine at least 12 months prior to the date of the discontinuance.
						(2)Director of
				centers for disease control and preventionPromptly after
				receiving a notice under paragraph (1), the Secretary shall inform the Director
				of the Centers for Disease Control and Prevention of the notice. Promptly after
				determining that a reduction under subsection (b) applies with respect to such
				a notice, the Secretary shall inform such Director of the reduction.
						(3)Relationship to
				separate notice programIn the case of a vaccine that is approved
				by the Secretary and is a drug described in section 506C(a), this section
				applies to the vaccine in lieu of section 506C.
						(b)Reduction in
				notification periodThe notification period required under
				subsection (a) for a manufacturer may be reduced if the manufacturer certifies
				to the Secretary that good cause exists for the reduction, such as a situation
				in which—
						(1)a public health
				problem may result from continuation of the manufacturing for the 12-month
				period;
						(2)a
				biomaterials shortage prevents the continuation of the manufacturing for the
				12-month period;
						(3)a liability
				problem may exist for the manufacturer if the manufacturing is continued for
				the 12-month period;
						(4)continuation of
				the manufacturing for the 12-month period may cause substantial economic
				hardship for the manufacturer; or
						(5)the manufacturer
				has filed for bankruptcy under chapter 7 or 11 of title 11, United States
				Code.
						(c)DistributionTo
				the maximum extent practicable, the Secretary shall distribute information on
				the discontinuation of the manufacture of vaccines to appropriate physician and
				patient
				organizations.
					.
		4.Certain
			 authorities regarding influenza and other vaccines
			(a)AuthoritiesPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended—
				(1)by redesignating
			 section 317A as section 317A–1; and
				(2)by inserting after
			 section 317 the following section:
					
						317A.Certain
				authorities regarding influenza and other vaccines
							(a)DeclarationThe Secretary may declare a public health
				emergency if—
								(1)there is a
				shortage of an approved vaccine for an infectious disease; and
								(2)there is a
				significant risk of a significant outbreak of such disease.
								(b)RequirementIf
				the Secretary publishes in the Federal Register a declaration of a public
				health emergency under subsection (a), each person who is a manufacturer or
				distributor of such vaccine shall provide to the Secretary such information as
				the Secretary may require with respect to the location of supplies of the
				vaccine, including supplies in the possession of the person, supplies scheduled
				to be received by the person, and supplies sold by the person. Any such person
				who fails to comply with an order of the Secretary under the preceding sentence
				is liable to the United States for a civil penalty not exceeding $1,000 for
				each day for which the person is in violation of the order.
							(c)Availability to
				States
								(1)In
				generalSubject to paragraph (2), the Secretary shall, at the
				request of a State, provide to the State information collected by the Secretary
				under subsection (b).
								(2)Restriction;
				confidentialityThe Secretary may provide to a State information
				collected by the Secretary under subsection (b) only if the State
				agrees—
									(A)to restrict its
				use of the information to facilitating access to vaccines; and
									(B)to otherwise keep
				such information
				confidential.
									.
				(b)Study on
			 reallocation of vaccineNot later than 1 year after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 complete a study and submit a report to the Congress on successful models and
			 alternatives for tracking and facilitating, in consultation with State and
			 local health officials, reallocation of vaccine at the local level in times of
			 shortage or emergency.
			
